Citation Nr: 0800403
Decision Date: 01/04/08	Archive Date: 03/27/08

DOCKET  NO.  06-28 967	)	DATE JAN 04 2008
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to an earlier effective date for the grant of a compensable disability evaluation for degenerative joint disease of the right knee prior to April 26, 2002.  

2.  Entitlement to an earlier effective date for the grant of a compensable disability evaluation for degenerative joint disease of the left knee prior to April 26, 2002.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1961 to March 1966.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  The veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on November 7, 2007, by means of video conferencing equipment with the appellant in Lincoln, Nebraska, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To afford the veteran due process.

In this case, the veteran filed a claim for an increased evaluation for his service-connected gunshot wounds of his right and left lower extremities.  A rating decision dated in July 2002 granted service connection for degenerative joint disease of the right and left knees and assigned separate 10 percent disability evaluations effective from April 26, 2002.  Thereafter, the veteran submitted additional private medical records, but an August 2002 rating decision continued the separate 10 percent disability evaluations effective from April 26, 2002.  The veteran later submitted a claim for an increased evaluation for his right and left knee disabilities in June 2003.  A rating decision dated in October 2003 assigned separate 30 percent disability evaluations for degenerative joint disease of the right and left knees effective from June 5, 2003.  The veteran was notified of the July 2002, August 2002, and October 2003 rating decisions and of his appellate rights; however, he did not appeal any of those decisions.  As such, those decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Following the issuance of the October 2003 rating decision, the veteran filed another claim for an increased evaluation for degenerative joint disease of the right and left knees in an informal statement received on September 16, 2005.  The March 2006 rating decision currently on appeal granted separate 40 percent disability evaluations for his right and left knee disabilities effective from September 16, 2005.  However, the veteran submitted a notice of disagreement with that decision in April 2006 seeking earlier effective dates.  The RO subsequently issued a statement of the case addressing the issues of entitlement to earlier effective dates for the grant of separate 40 percent disability evaluations prior to September 16, 2005.  The veteran did file a timely substantive appeal in September 2006.  However, at the November 2007 hearing, the veterans representative indicated that they were actually appealing the issues of entitlement to earlier effective dates prior to April 26, 2002, for separate compensable evaluations for the veterans right and left knees.  

The Board notes that, once there is a final decision in which the RO grants a benefit and, in granting that benefit, assigns an effective date for it, a claimant who has not timely appealed that effective date cannot subsequently make a freestanding claim for an earlier effective date for that benefit after the expiration of the one?year period for appealing the assigned effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that, where there was a prior final decision of record that assigned an effective date, absent a contention of clear and unmistakable error (CUE) or petition to reopen the previous decision, non-specific freestanding claim for an effective date would vitiate the rule of finality and should be dismissed).  However, in this case, the veterans representative did indicate at the November 2007 hearing that the veteran was claiming CUE in the July 2002 rating decision that granted separate 10 percent disability evaluation for the veterans right and left knee disabilities effective from April 26, 2002.  

Nevertheless, the Board observes that the veteran has not been adequately notified of the laws and regulations pertaining to CUE claims.  In this regard, the RO has not adjudicated the CUE claim, and the August 2006 statement of the case did not contain the pertinent laws and regulations.  Therefore, the Board finds that a remand is necessary in order to afford the veteran due process of law.  

Therefore, in order to give the veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a notice letter in connection with his claims for earlier effective dates.  The letter should inform him of the information and evidence that is necessary to substantiate the claims for an earlier effective date and clear and unmistakable evidence; (2) inform him about the information and evidence that VA will seek to provide; (3) inform him about the information and evidence he is expected to provide; and (4) ask him to provide any evidence in his possession that pertains to the claims.  The letter should also include an explanation as to the information or evidence needed to establish an effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should forward the claims file to the veterans local representative to review the claims file and to allow reasonable time to submit any additional information, evidence, and/or argument.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence, if any.  If the benefits sought are not granted, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is certified to the Board for appellate review.  This SSOC should set forth all applicable regulations pertaining to a claim of clear and unmistakable evidence in a prior final rating decision.  

The purpose of this REMAND is to ensure due process, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the veteran until he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2007).


